DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on October 29, 2021 with respect to amended independent claims 1 and 10 have been fully considered. Claims 1 and 10 were amended to include the allowable subject matter previously indicated for claims 3 and 12. Based on the Applicant's Amendments, the 35 U.S.C. 102(a)(1) and 103 Claim Rejections previously set in the Office Action mailed on 09/01/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1, 4-10 and 13-18 are allowed. Claims 2-3 and 11-12 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method of distributing flow on a 4G network, which is applied to a distribution device. The method comprises: monitoring a GTPv2 signalling packet communicated between a mobile management entity (MME) and a serving gateway (SGW); obtaining a data plane tunnel identifier and a user phone number, which are carried in the monitored GTPv2 signalling packet and indicate a same user equipment (UE), and establishing association relationship between the data plane tunnel identifier and the user phone number; obtaining a target data plane tunnel identifier carried in a received data packet; and determining a target user phone number associated with the target data plane tunnel identifier based on the association relationship, and distributing the data packet based on the target user phone number. The obtaining of the data plane tunnel identifier and the user phone number and the establishing of the association relationship comprise: obtaining a first control plane tunnel 

Regarding independent claim 1, the closest prior art of Ali discloses a device 205 performing a distribution and load balancing method for traffic in a 4G network (Ali, [0004], Fig. 1, [0027], Fig. 2, Fig. 3, [0043], Fig. 4, [0048]). Ali discloses the monitoring of messages exchanged over the S11 interface (using the GTPv2-C protocol) of the LTE/SAE network between MME and S-GW (Ali, Fig. 4, [0049], Fig. 5, [0059], step 505). One or more identifiers are extracted from the monitored message (Ali, Fig. 4, [0049], Fig. 5, [0059], step 510). The identifiers include a user-plane (UP) Tunnel Endpoint Identifier (TEID) (referred as F-TEID in GTPv-2) and IP address, mobile subscriber identifiers (IMSI), phone numbers, etc. (Ali, [0038], [0045], [0051], [0056] ln 1-6, [0057] ln 12-14, Fig. 7, [0062]) Any of the IP address, IMSI, IMEI, etc. represent a number of the endpoint, which is a user equipment (UE), thus interpreted as a (Ali, abstract ln 10-15, [0055], Fig. 5, [0059]). Ali also discloses that user plane traffic in either direction is correlated with the session based on the lookups created in exchanges A and B (Ali, abstract ln 10-15, [0038], [0039], [0055], Fig. 5, [0059], Fig. 7, [0062]-[0063]). The lookups include the UP TEID and endpoint IP address pairs for the session. The monitoring device 205 is configured to distribute the traffic and data based on user session level. The device 205 includes a Routing/distribution control engine 330 and classification engine 310 to load balance and distribute traffic by user session, including IMEI, IP address, phone number, etc. (Ali, [0044]-[0045]). The create session request includes CP TEID A and endpoint IP address 1 in the GTPv2 protocol. The signaling message is monitored by the device 205. The modify bearer request includes CP TEID B in the GTPv2 protocol. The CP TEID B and CP TEID A are matched in the tracking context 705 (Ali, Fig. 5, [0059], Fig. 7, [0062]-[0063]). In response to match the CP TEID B and CP TEID A, the UP TEID D is obtained from the modify bearer request and stored in the tracking context. Ali further discloses that the signaling between the MME and SGW is performed via the GTPv2 protocol, where the tracking context is updated, which associates the UP TEID D and the IP address of the endpoint.

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method of distributing flow on a 4G network, which is applied to a distribution device, the method comprises: 
monitoring a GTPv2 signalling packet communicated between a mobile management entity (MME) and a serving gateway (SGW); 
obtaining a data plane tunnel identifier and a user phone number, which are carried in the monitored GTPv2 signalling packet and indicate a same user equipment (UE), and establishing association relationship between the data plane tunnel identifier and the user phone number; 
obtaining a target data plane tunnel identifier carried in a received data packet; and 
determining a target user phone number associated with the target data plane tunnel identifier based on the association relationship, and distributing the data packet based on the target user phone number, 
wherein: 
the obtaining of the data plane tunnel identifier and the user phone number and the establishing of the association relationship comprise: 
obtaining a first control plane tunnel identifier and the user phone number, which are carried in a monitored GTPv2 create session signalling packet; 
obtaining a second control plane tunnel identifier carried in a monitored GTPv2 create-modify bearer signalling packet; 
matching the second control plane tunnel identifier with the first control plane tunnel identifier; and 
in response to determining that the matching is successful, obtaining the data plane tunnel identifier carried in the GTPv2 create-modify bearer signalling packet, and establishing the association relationship between the data plane tunnel identifier and the user phone number; 
the distribution device comprises a first storage node and a second storage node associated with the first storage node; 
the obtaining of the first control plane tunnel identifier and the user phone number comprises: storing the first control plane tunnel identifier in the first storage node; 
the obtaining of the data plane tunnel identifier carried in the GTPv2 create-modify bearer signalling packet comprises: storing the data plane tunnel identifier and the user phone number in the second storage node; and 
the establishing of the association relationship between the data plane tunnel identifier and the user phone number comprises: establishing the association relationship between the data plane tunnel identifier and the user phone number in the second storage node” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claim 10 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473